Citation Nr: 1710546	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-07 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for acquired psychiatric disorder for accrued benefits purposes prior to May 16, 1997.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1953 to October 1953.  The appellant is the Veteran's widow; the Veteran died in October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in September 2015.

This case has been subject to a lengthy procedural history.  In this regard, the Board apologies for the many delays in the full adjudication of this case.  It has been established in previous decisions that at the time of his death the Veteran had a pending appeal of an AOJ denial of entitlement to service connection for an acquired psychiatric disorder.  It has also been established that the appellant filed claim of entitlement to Dependency and Indemnity Compensation benefits (DIC) and timely filed a claim for entitlement to accrued benefits.  The DIC claim has since been granted.

"Accrued benefits" are periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by VA to which an individual was entitled at death under existing rating or decision or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014).  

In an August 2011 decision, the Board granted the appellant's appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder for accrued benefits purposes.  In the September 2011 Decision Review Officer decision, the Agency of Original Jurisdiction (AOJ) implemented that grant and assigned an initial rating of 100 percent, with an effective date of May 16, 1997.  

The effective date was assigned based on the AOJ's determination of the date of claim.  

In February 2012, the AOJ received a notice of disagreement (NOD) with that September 2011 decision.  The NOD stated that at the time of his death, the Veteran was entitled to service connection and a 100 percent rating for his schizophrenia prior to the effective date of May 16, 1997, based on the pending claims and the evidence of record.  The NOD also stated that the Veteran was entitled to a higher rating due to the severity of his service-connected acquired psychiatric disorder, schizophrenia.  

In February 2014, the AOJ issued a Statement of the Case on the issue of entitlement to an effective date earlier than May 16, 1997, for grant of service connection for an acquired psychiatric disorder for accrued purposes.  The appellant perfected the appeal of that issue by filing a VA Form 9, Substantive Appeal, in June 2014.  

In September 2015, the Board once again issued a grant the claim.  Te Board granted an effective date of February 26, 1969, for the grant of entitlement to service connection for an acquired psychiatric disorder, but remanded the issue of entitlement to an effective date earlier than May 16, 1997 for a grant of a 100 percent disability rating for an acquired psychiatric disorder for accrued benefits purposes.  

The appellant appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the issue of entitlement to an effective date earlier than May 16, 1997, for the grant of service connection for an acquired psychiatric disorder for accrued benefits purposes.  

As will be discussed in greater detail below, the Court dismissed the issue of entitlement to an effective date earlier than May 16, 1997, for the grant of a 100 percent disability rating for an acquired psychiatric disorder for accrued benefits purposes as no final determination had been made.  

The Board has been instructed to address development that was ordered in the September 2015 remanded issue, which is discussed in the below section.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's acquired psychiatric disorder manifested as psychosis in full remission, with symptoms not severe enough either to interfere with occupational and social functioning or to require continuous medication.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for an acquired psychiatric disorder for accrued benefits purposes have not been met throughout the duration of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 1958, Supp. 1962, 1964, 1980, 1976, 1982, 1988, 2002, 2014);  38 C.F.R. §§  4.132 (1961), 4.130 (1996), Diagnostic Code 9203. 






REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Error in Remand

In September 2015 the Board granted entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disorder for accrued benefits purposes.  The new effective date was February 26, 1969.  The Board found that there was insufficient evidence to assign a 100 percent disability rating as of the new effective date and remanded the issue to obtain a VA opinion as to the nature and severity of disability suffered by the Veteran for the period from February 26, 1969, to May 16, 1997, in order to assist the spouse of the Veteran in obtaining medical evidence that may have helped her in her case. 

On remand the RO obtained a VA opinion which was added to the record in December 2015.  

However, the Board concedes that ordering additional development in this case was error.  Under 38 U.S.C.A. § 5121(a), as it existed at the time of the Veteran's death in October 2004, the record on the appellant's accrued benefits claim is closed.  This means that the determination of whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in [the deceased claimant's] file at the time of his death".  Ralston v. West, 13 Vet. App. 108 113 (1999); see also Jackson v. Shinseki, 26. Vet. App. 460, 465 (2014).  

In 2008 Congress enacted 38 U.S.C.A. § 5121A that allowed for a surviving spouse to be substituted for a veteran at his or her death, but this regulation was not applicable at the time of the Veteran's death. 

In typical situations involving Veterans (or, as in this case, the spouse of Veteran) who seek additional compensation for their disability, if there is not adequate information to address an issue a remand for a VA medical opinion is required.  This would be the clear rule in the vast majority of cases in Veterans Law.  This case is the exception to that rule.   

Given this error, the Board is legally incapable of reviewing the acquired opinion or referring to it in any way in the decision.  Therefore, as required, the analysis will not reflect any mention of this opinion or its rationale.  The instructions of the Court in this case are clear. 

The Board notes that the appellant's representative has requested VA's letter of engagement for the preparation of the VA examination report and the VA psychologist's curriculum vitae.  The Board acknowledges the representative's request, but finds that the request is moot as the VA examination is not being considered.  Although the Board acknowledges the request, the Board has an adequate reason for denying this request, namely that the opinion is not being relied upon in the decision, which renders those documents irrelevant to the adjudication process.   The order of the Court and the law, as noted by the Court, must be obeyed.  Therefore this request has been considered, but the Board declines to obtain the information as it is not necessary for case presentation.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, VA had two rating schedules for evaluating mental health disabilities, enacted October 1, 1961, and November 7, 1996.  The Board notes that consideration under the revised schedular criteria should not be undertaken before such became effective.  The effective date rule contained in 38 U.S.C.A. § 1155(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  The Board will therefore evaluate the appellant's claim under both criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date change.  

At the outset, the Board notes that in September 2015 it was determined that there was insufficient evidence to provide a 100 percent disability rating, and for this reason a VA opinion was obtained.  As discussed, the Board is legally incapable of relying on that opinion and must make a determination based on the evidence available in the record at the time of the Veteran's death.  The Board maintains that the evidence is insufficient to warrant a 100 percent disability rating, and that the evidence is insufficient to warrant a compensable rating, regardless of the regulation.  

As will be discussed in greater detail below, the Veteran did not seek mental health treatment during the relevant period, and the majority of the analysis will focus on the Veteran's consultative examinations acquired for the purpose of gaining entitlement to Social Security Administration (SSA) disability insurance benefits.  His symptomatology was minimal and did not rise to fit within the confines of the disability ratings, providing evidence against this claim.

October 1, 1961 Regulation

From October 1, 1961 to November 6, 1996, the rating schedule provided a general rating formula for psychotic disorders, including schizophrenia, based upon the degree of incapacity or impairment.  See 38 C.F.R. § 4.132, Diagnostic Codes 9201-9210.  Under this rating formula, a 100 percent evaluation was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability; a 70 percent evaluation was warranted for lesser symptomatology such as to produce severe impairment of social and industrial adaptability; a 50 percent evaluation was warranted for considerable impairment of social and industrial adaptability; a 30 percent evaluation was warranted for definite impairment of social and industrial adaptability; a 10 percent evaluation was warranted for slight impairment of social and industrial adaptability; and a noncompensable evaluation was warranted for psychosis in full remission.  Id.

As noted, there is very limited evidence of a psychiatric disorder during the period on appeal.  The Veteran was diagnosed during service with a schizophrenic reaction, paranoid type, manifested by life-long suspiciousness, delusions of persecution, and an attempt to kill a cadremen.  Around this time the Veteran underwent psychological testing.  He was administered the Wechsler-Bellevue intelligence testing, and his intelligence quotient (IQ) was 69, suggesting borderline intelligence.  

Nonetheless, the examiner noted an unevenness of performance on the testing which "clearly indicate[d] that the patient [was] not functioning at his maximum level of ability".  The examiner noted that the Veteran managed to miss many of the simple items and still get some of the more difficult ones; he noted that the Veteran had sufficient intellectual knowledge and awareness to carry himself through most well-structured social situations.  The examiner opined that the test protocol did not give the impression that the Veteran was a schizophrenic, but rather that he was a character neurotic with severe ego defect, unable to tolerate tension.

In 1957, more than one-half century ago, the Veteran had two mental health evaluations and a one-month inpatient hospitalization; he carried the diagnosis of schizophrenic reaction.  The treatment provider indicated that the Veteran was deemed competent at his discharge from his hospitalization.  In September 1961 the Veteran sought treatment complaining of headaches and having delusions of a cloud mist resting on his chest.  He was diagnosed with a schizophrenic reaction, paranoid-type manifested by somatic delusions, suspiciousness of people, and withdrawal from people.  He was hospitalized for approximately 15 months and was noted to have improved at discharge.  

As noted, the Veteran's onset for his acquired psychiatric disorder was February 26, 1969.  The following year he had an interview with a consultative examiner as part of his application for SSA disability insurance benefits.  

The consultative examiner began the report by indicating that the Veteran's credibility was in doubt and that he was hostile.  The examiner noted that the Veteran may have fabricated part of his history or concealed information; he was not precise about dates or chronology and he presented with entirely different symptoms from a prior consultative examination for physical disabilities one month prior.  The consultative examiner indicated that the Veteran voiced his complaints as though he were reading them from a list as there was no hesitation or change in voice.  The consultative examiner observed that the Veteran's appearance was neat but that his attitude was arrogant, defiant, and resistant.  He noted that the Veteran was reluctant to admit that he held jobs for as long as five to ten years, and that he may have exaggerated his traveling, working, and hospital care.  

The Veteran was noted to be an unreliable informant, inclined to conceal data that might have pertinence in establishing a disability.  

The examiner noted that the Veteran was not in search of medical assistance and that "the obvious conclusion [was] that he was in search of a disability rating to permit him to receive Social Security benefits".  

In March 1970 the Veteran underwent another consultative examination in relation to his SSA disability insurance benefits.  At the time the Veteran gave conflicting information of how long he had been in active duty service.  The consultative examiner noted that the Veteran was cleanly dressed and properly groomed, but that he was unable to give an accurate history of his life or his treatment.  His judgment and memory were intact, and his neurological testing was normal; there was no evidence of delusions or hallucinations.  The consultative examiner indicated that the Veteran was unreliable as an informant, and that he was vague about his symptoms and that some unconscious exaggeration was suspected.  

In March 1983 the Veteran underwent a consultative examination in connection with his SSA disability insurance benefits, and at the time the examiner observed that the Veteran was extremely talkative and at times irrelevant.  The Veteran presented as unkempt and he had right-sided weakness.  During the interview the Veteran rambled and had tangential thoughts.  He reported hearing voices but asserted that he was able to fight them.  He had coherent speech and there was no evidence of delusions.  The Veteran was alert and oriented to person and place, but had difficulty with dates.  The Veteran had poor abstraction and calculation skills, but his memory and judgment were fair.  The consultative examiner indicated that the Veteran had poor ability to relate to others and would have a very poor ability to withstand certain pressures affiliated with working.  

The Veteran had no mental health treatment for the remainder of the period on appeal.  In fact, in March 2002 he denied having any history of mental illness or mental health treatment, providing factual evidence of high probative weight against his own claim. 

In August 2002, the Veteran submitted a statement indicating that he had been in and out of hospitals since 1954, but the Board notes that the Veteran had no inpatient hospitalization for mental health symptoms during the period on appeal.  The appellant reported that the Veteran had bad dreams and auditory hallucinations, but as noted, there was no evidence that he sought treatment for his symptoms during this period.  

Despite the Veteran's inpatient hospitalizations prior to the effective date, the Board finds that the evidence is consistent with a noncompensable disability rating.  The Veteran had no mental health treatment, to include hospitalizations, during the period on appeal.  His only mental health treatment was consultative examinations for the purpose of obtaining his SSA disability insurance benefits.  During those consultative examinations the Veteran was alert and oriented, and his judgment and insight were fair to normal.  He displayed no abnormal mannerisms, movements, or grimaces.  His stream of speech was somewhat rambling but he was coherent.  He had no disorder of affect and he was neither elated nor depressed; he exhibited no sustained mood deviation or inappropriate response.  The Veteran denied having delusions, and although he admitted to having audio hallucinations in 1983, he reported that he was able to fight them.  There was no evidence of obsessions, compulsions, paranoid ideas, or ideas of references.  In fact, during two of the three consultative examinations the Veteran was diagnosed with psychosis, rather than schizophrenia.  

Overall his mental status examinations showed some evidence of inability to report a history of treatment, and two of the examinations suggest some level of exaggeration of symptoms.  The Veteran was described as an unreliable informant.  In sum, it does not appear as though the Veteran demonstrated symptomatology showing impairment of social or industrial inadaptability.  As noted, his treatment was minimal, and during his consultative examinations he presented as noncredible.  In spite of his assertions, the evidence shows no active psychotic manifestations during the relevant time period.  The Veteran's representative has consistently contended that the record contains lay and medical evidence proving that the Veteran's chronic schizophrenia was totally disabling and precluding all substantial gainful occupation from May 1970 until his death, but the evidence is simply minimal during the relevant period with no indication of social and industrial incapability.  Given the rigidity of the disability rating standards during this time on appeal, the Board finds that the available evidence of record suggests full psychosis in remission.  The Veteran's own statements at some points provide factual evidence against this claim. 

November 7, 1996 Regulation

Effective November 7, 1996, schizophrenia is evaluated under the general formula for rating mental disorders as follows: a 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships; a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short - and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; a noncompensable evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9203.

From the effective date of this regulation change, November 7, 1996, until the end of the relevant period, May 16, 1997, there is absolutely no evidence of any mental health treatment.  Additionally, there is no evidence of any lay statements or other evidence suggesting a mental health impairment during this time.  Although the Veteran may have conceivably carried the schizophrenia diagnosis during this time, there is no indication that he had symptoms severe enough to interfere with occupational and social functioning or to require continuous medication.  There is limited evidence to suggest that that the Veteran was receiving ongoing mental health medication.  

In this regard, it is important to note that a finding of schizophrenia during this time does not, in and of itself, provide a basis to grant this claim.  The question is whether the Veteran met the requires of a compensable evaluation based on the limited evidence available during this time period. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the statements of all the parties, including the Veteran, the appellant, and the appellant's representative.  Although the Veteran and now appellant are competent to report overall symptomatology, the Board has placed greater probative weight on the objective findings recorded by the SSA consultative examiners during the course of the appeal.  These records were generated by trained health care providers who have the appropriate knowledge, skill, and experience to assess the severity of mental illness.  The Board emphasizes that while the Veteran had a diagnosis of schizophrenia, there is no evidence of active symptomatology during the relevant period that may have interfered with occupational and social functioning or required continuous medication.  The treatment records are consistent with this finding.  Some of the Veteran's own statements support this finding. 

In making this determination, the Board has considered the application of the benefit of the doubt rule.  However, the preponderance of the evidence is against a finding of a compensable disability rating at any time throughout the duration of the appeal.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  

Other Considerations

There is no evidence of exceptional or unusual circumstances that would have warranted referral of this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (1964).  Although this regulation has been modified slightly over the years, the spirit of the law has remained the same: if there is an exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation Services is authorized to approve an extraschedular rating.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular stands.  In this case, the Veteran's schizophrenia did not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  The Veteran was not hospitalized for his mental health disability during the relevant period, as noted.  

Moreover, there is no evidence that the Veteran sought employment and was unable to obtain employment due to his mental health disability during the relevant period.  His work history is minimal, but it is not indicative that this is due to his mental health disability.  Again, some of his own prior statement do not support this claim. 

The Board also finds that assignment of a total disability rating based on individual unemployability (TDIU) would not have been applicable.  

A total disability rating based on individual unemployability may be assigned where the scheduler rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a) (1964).  

Throughout the period on appeal, the Veteran had noncompensable disability ratings for his acquired psychiatric disorder and fracture of the great right toe.  Therefore, the Veteran clearly does not meet the schedular disability evaluation requirements of 38 C.F.R. § 4.16(a).

Consideration is therefore given to whether a total disability rating pursuant to 38 C.F.R. § 4.16(b) might be appropriate.  This regulation provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Neither the rating board nor the Board has the authority to grant a TDIU rating pursuant to 38 C.F.R. § 4.16(b).  Such cases must be referred to the Director of Compensation Service for extraschedular consideration, if such referral is warranted.  The Board herein considers whether there is evidence to warrant such a referral.

The issue is thus whether his service-connected disability precludes him from engaging in substantially gainful employment.  For the veteran to prevail in his claim for a total compensation rating based on individual unemployability, the record must reflect circumstances, apart from his non-service-connected condition, which place him in a different position than other veterans having a noncompensable disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran, in light of his service-connected disorder, is capable of performing the physical and mental acts required by employment, not whether he or he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran must be unemployable solely as a result of service-connected disabilities.  In this respect, the Veteran, and now appellant, have asserted that his schizophrenia precluded him from working.  

In August 2002 the Veteran's file was reviewed by a consultative examiner, who opined that the Veteran was disabled and unable to work since May 1970.  This opinion is given limited weight because it relies mainly on the three consultative examinations performed for SSA purposes, two of which suggested that the Veteran had difficulties with embellishment.  Moreover, the opinion does not describe the Veteran's mental health symptoms or provide rationale as to why the Veteran is precluded from working during the relevant time period.  VA treatment records show mental health medication, but no counseling or evidence of continuing symptomatology.  The consultative examiner refers to the March 1983 consultative examination that stated that the Veteran's ability to relate to others was poor and that his ability to withstand certain pressures related with any kind of work activities was also very poor; the 2002 consultative examiner viewed this as an implied opinion on disability.  Nonetheless, the sum of the evidence suggests some exaggeration of symptoms.

The Board notes that the Veteran reported in a written statement in November 1961 that he had difficulty with work due to nervousness, and that he wanted to hurt someone while working.  However, there is no evidence during the relevant period that suggests that the Veteran had similar symptoms or that he was otherwise unable to work.  There is evidence that the Veteran did not work steadily during the relevant period, but there is no evidence as to the reason.  As noted above, the evidence in this case in limted, based in some parts on events that occurred more than one-half century ago.  Overall, there is no credible medical evidence or medical opinion to show that the Veteran is unable to work due to his mental health symptoms, and some factual evidence against this finding.  Therefore, the preponderance of the evidence is against a referral of the Veteran's claim for unemployability for extraschedular consideration.  

Throughout much of the appeal, from March 1, 1989 to November 7, 1996, the provision of 38 C.F.R. § 4.16(c) precluded entitlement to a TDIU on a schedular basis if the only compensable service-connected disability was a mental disorder rated at 70 percent, in which such mental disorder is the cause of a veteran's unemployability.  In such cases the mental disorder will be assigned a schedular 100 percent evaluation.  In this case, the Veteran's mental health disorder has a noncompensable disability rating and therefore this provision would not be applicable.  

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  As noted, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present in the Veteran's claims folder when he died.  38 U.S.C.A. § 5121.  In this case, prior to the Veteran's death, VA had obtained service treatment records, VA treatment records, SSA records, and private treatment records identified by the Veteran during his lifetime.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was never afforded a VA examination prior to death, and the Board is precluded from supplementing the record, as discussed in greater detail above.  

The Board also notes that actions requested in the prior remand have been undertaken.  As noted, the Board obtained a VA examination, but for the reasons discussed it is barred from reviewing the findings in making the ultimate determination.  Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Entitlement to a compensable disability rating for acquired psychiatric disorder for accrued benefits purposes prior to May 16, 1997 is denied.  



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


